Case: 19-60546     Document: 00515965945          Page: 1    Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 4, 2021
                                   No. 19-60546                        Lyle W. Cayce
                                                                            Clerk

   Roberto Enrique Mauricio-Benitez, also known as
   Roberto Sanchez-Fajardo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 121 741


                            ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Roberto Mauricio-Benitez petitioned for review of the Board of
   Immigration Appeals’ (BIA) denying his motion to reopen, asserting, inter


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60546      Document: 00515965945         Page: 2     Date Filed: 08/04/2021




                                        No. 19-60546


   alia, his notice to appear was invalid and did not trigger the stop-time rule
   because it failed to list the date and time of the removal hearing. Mauricio-
   Benitez v. Barr, 831 F. App’x 120, 121 (5th Cir. 2020), vacated sub nom.,
   Mauricio-Benitez v. Garland, No. 20-1250, 2021 WL 2405147 (U.S. 14 June
   2021). Our court denied his petition, based on then-existing precedent
   providing “a defective notice to appear may be cured with a subsequent
   notice of hearing”. Pierre-Paul v. Barr, 930 F.3d 684, 690 (5th Cir. 2019),
   abrogated in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct. 1474
   (2021). (We also dismissed for lack of jurisdiction Mauricio’s seeking review
   of the BIA’s refusing to reopen his removal proceedings sua sponte. That
   aspect of his petition for review is not before our court on remand.)
          The Supreme Court has since held: in order to trigger the stop-time
   rule, a notice to appear must be “‘a’ written notice containing all the required
   information”, i.e., it may not be cured by a subsequent notice of hearing. Niz-
   Chavez, 141 S. Ct. at 1480.
          In this case, the Court granted Mauricio’s petition for a writ of
   certiorari, vacated our prior decision, and remanded for further consideration
   in the light of Niz-Chavez. Mauricio-Benitez, 2021 WL 2405147, at *1. As a
   result, this matter is REMANDED to the BIA in accordance with the
   judgment of the Supreme Court.




                                          2